Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 1 of 13 PageID #: 12168

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 1 of 13 PagelD #: 12151




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE


      RET AILMENOT, INC.,                                  )
                                                           )
                                      Plaintiff,           )
                                                           )
             V.                                            )    C.A. No. 18-937-CFC-MPT
                                                           )
      HONEY SCIENCE, LLC,                                  )    CONSOLIDATED
                                                           )
                                      Defendant.           )
      RETAILMENOT, INC.,                                   )
                                                           )
                                      Plaintiff,           )
                                                           )
             V.                                            )    C.A. No. 19-1345-CFC-MPT
                                                           )
      HONEY SCIENCE, LLC,                                  )
                                                           )
                                      Defendant.           )
                                                           )
      AND RELATED COUNTERCLAIMS                            )




                                            SCHEDULING ORDER

             This 3.'1~day of    Ju   'J ,         2020, the parties having previously submitted a proposed

      scheduling order for this consolidated case (D.I. 240; D.I. 244), and the Court having ordered the

      parties to further confer and submit an updated proposed scheduling order (6/1/2020 Hearing),

      and the parties having determined after discussion that the matter cannot be resolved at this

      juncture by settlement, voluntary mediation, or binding arbitration;

             IT IS ORDERED that:

              1.     Consolidation. The above-captioned matters are hereby consolidated. All filings

      shall be made in C.A. No. 18-937-CFC-MPT and shall bear the following caption:
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 2 of 13 PageID #: 12169

  Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 2 of 13 PagelD #: 12152




      RETAILMENOT, INC.,                                )
                                                        )
                                     Plaintiff,         )
                                                        )
             V.                                         )     C.A. No. 18-937-CFC-MPT
                                                        )
      HONEY SCIENCE LLC,                                )     CONSOLIDATED WITH C.A. No. 19-
                                                        )     1345-CFC-MPT
                                     Defendant.         )
                                                        )
      AND RELATED COUNTERCLAIMS                         )



             2.      Rule 26(a)(l) Disclosures and E-Discovery Default Standard. The parties

      previously made their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l) on

      January 8, 2019 in C.A. No. 18-937-CFC-MPT and supplemented those disclosures on

      November 25, 2019, and January 10 and January 17, 2020. Unless otherwise agreed to by the

      parties, the parties shall again provide additional and/or supplemental disclosures as appropriate

      in light of any newly added claims or counterclaims on or before July 27, 2020 or 7 days after

      RetailMeNot's Answer to any Amended Counterclaims, whichever is later. The current

      Stipulated Order Regarding Discovery (D.I. 41) in the above-captioned matter shall remain in

      effect unless and until the parties seek to amend it.

             3.      Joinder of Other Parties and Amendment of Pleadings. RetailMeNot moved for

      leave to amend and file a Consolidated Amended Complaint on May 22, 2020 (D.I. 246). Honey

      shall file its Consolidated Amended Answer and Counterclaim, which may include previously

      unasserted patents, on or before June 29, 2020 or 14 days after resolution of RetailMeNot's

      motion for leave to amend or a subsequent motion to dismiss, whichever is later.

      RetailMeNot shall file its Answer to any Amended Counterclaim, on or before July 21, 2020 or

      10 days after Honey's Answer and Amended Counterclaims, whichever is later.


                                                       -2-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 3 of 13 PageID #: 12170

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 3 of 13 PagelD #: 12153




             4.      Required Disclosures.

                     (a)     On or before [~etttilMeNot's posi1:ioa1 August 31, 2020, or 14 d:tys

      after pleadiu~s elose, wbicheve1 is came.r, LBouey's Position. August 31, 2628,          01   14 da:,s

      after pleadiegs close, whichever Is l:tterj, each patent owner shall produce an initial claim chart

      relating each accused product to the asserted claims each product allegedly infringes.

                     (b)     On or before 28 days after Infringement Contentions, each accused

      infringer shall serve its initial invalidity contentions for each asserted claim, as well as the

      invalidating references.

              5.     Discovery.

                     (a)     The parties shall supplement their responses to any previously served

      discovery requests in light of any newly added claims or counterclaims.         In addition to the

      discovery limits previously ordered (D.I. 29), and the previously stipulated discovery that

      remains pending in Case No. 18-937 (D.I. 216), the parties expect to propose supplemental limits

      on discovery for the new claims and counterclaims in the consolidated case.

                     (b)     Discovery Cut Off. All documents shall be produced by March 16, 2021.

      All other fact discovery shall be initiated so that it will be completed on or before May 21, 2021.

      The Court encourages the parties to serve and respond to contention interrogatories early in the

      case. Unless otherwise ordered by the Court, the limitations on discovery set forth in Local Rule

      26.1 shall be strictly observed.

                     (c)     Disclosure of Expert Testimony. Expert discovery shall be commenced to

      be completed by October 8, 2021. For the party who has the burden of proof on the subject

      matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before July

      23, 2021. Rebuttal expert reports on the same subject matter identified by another party are due


                                                     -3-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 4 of 13 PageID #: 12171

  Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 4 of 13 PagelD #: 12154




      on or before August 20, 2021.        Supplemental reports (for e.g., secondary considerations of

      obviousness) are due September 10, 2021. Along with the submissions of the expert reports, the

      parties shall advise of the dates and times of their experts' availability for deposition.

             Unless extended by agreement of the parties or by order of the Court, expert depositions

      are limited to a maximum of 7 hours on the topic of infringement, a maximum of 7 hours on the

      topic of validity, and a maximum of 7 hours on the topic of damages.

             To the extent any objection to expert testimony is made pursuant to the principles

      announced in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in

      Federal Rule of Evidence 702, it shall be made by motion no later than the deadline for

      dispositive motions set forth herein, unless otherwise ordered by the Court.

                     (d)     Discovery Matters. Should counsel find they are unable to resolve a

      discovery matter or other matters covered by this provision, 1 the parties involved shall contact

      chambers at (302) 573-6173 to schedule a telephone conference. At that time, counsel shall

      advise which parties have disputes, and each moving party shall raise no more than three (3)

      issues per motion/teleconference.      Thereafter, the moving party or parties shall each file a

      "Motion for Teleconference To Resolve Discovery Dispute(s)."2

              The following procedures shall apply:

              (1).   Not less than ninety-six (96) hours prior to the conference, excluding weekends

      and holidays, the party seeking relief shall file a letter with the Court, not to exceed four (4)

      pages, in no less than 12-point font, outlining the issues in dispute and its position on those

      issues. Not less than forty-eight (48) hours prior to the conference, excluding weekends and

         To meet the import of that phrase, counsel, including Delaware counsel, are expected to
      verbally discuss the issues/concerns before seeking the Court's intervention.
      2
         The suggested text for this motion can be found on the Court's website in the "Forms" tab,
      under the heading "Discovery Matters-Motion to Resolve Discovery Disputes."
                                                       -4-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 5 of 13 PageID #: 12172

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 5 of 13 PagelD #: 12155




      holidays, any party opposing the application for relief may file a letter, not to exceed four (4)

      pages, in no less than 12-point font, outlining that party' s reason for its opposition.

             (2).      Attachments/Exhibits: Generally, there should be limited attachments or exhibits

      to the letters. For example, in a protective order dispute, only the provisions at issue should be

      attached.     Similarly, regarding interrogatory/request for production issues, only the disputed

      interrogatory or request for production and the responses as they exist at the time of the letter

      submissions should be attached.3

             (3).      To the extent factual issues are disputed or central to the Court' s analysis, 4 non-

      conclusory, sworn declarations, only to the extent necessary to establish the facts, shall be

      attached as exhibit(s).

             (4).      A proposed order, attached as an exhibit, setting out in detail the nature of the

      relief requested, including the date by which the requested relief is to be completed.

              Should the Court find further briefing necessary upon conclusion of the telephonic

      conference, the Court will order it. Disputes or issues covered by the provisions contained herein

      regarding motions for extension of time for briefing case dis positive motions which are related to

      discovery matters are to be addressed in the first instance in accordance with this paragraph.




      3
          The history through emails, letters and meet-and-confers resulting in modification of the
      original interrogatory or request for production shall not be attached. If the interrogatory or
      request for production is modified to which an objection remains, only the modified
      interrogatory/request for production and the answer/response shall be attached, and only the
      current positions of the parties shall be reflected in the letter submissions.
      4
          For example, matters addressing attorney-client privilege, work product doctrine, common
      interest doctrine, sufficiency of privilege log and other similar issues often involve factual
      evidence for which affidavits may be required. See RCA v. Data General, C.A. No. 84-270-JJF,
      1986 WL 15693 (D. Del. July 2, 1986); Willemijn Houdstermaatschaapij v. Apollo Computers,
      Inc., 707 F. Supp. 1429 (D. Del. 1989).
                                                       -5-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 6 of 13 PageID #: 12173

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 6 of 13 PagelD #: 12156




             No motions to compel or motions for protective order shall be filed absent approval of

      the Court. Absent expressed approval of the Court following a discovery conference, no motions

      pursuant to FED. R. CIV. P. 37 shall be filed.

             Counsel shall provide a list of the teleconference participants, either by including the list

      on a separate page with the letters, or fax to Chambers at 302-573-6445 at the same time the

      letters are e-filed. If the list is included with the letters, it will not be counted as part of the page

      limitation for the letter submission.

                      (e)     Fact Witnesses to be Called at Trial. Within thirty (30) days following the

      close of expert discovery, the parties shall exchange a list containing each fact witness

      previously disclosed during discovery, including any expert witness who is also expected to

      provide fact testimony, whom it intends to call at trial. Within thirty (30) days of this exchange,

      the parties shall exchange a list of each rebuttal fact witness whom it intends to call at trial.

      Parties shall have the right to depose any such fact witness not previously deposed in this case.

      Any deposition shall be held within thirty (30) days of the exchange of the rebuttal list and shall

      be limited to twenty (20) hours per side in the aggregate, unless extended by agreement or by

      order of the Court upon good cause shown.

             6.      Protective Order. The current protective order in the above-captioned matter shall

      remain in effect unless and until the parties seek to amend it.

             7.      Papers Filed Under Seal. When filing papers under seal, counsel should comply

      with the procedures of the appropriate judge and any standing orders issued by the Court

      concerning the submission of paper copies.

             8.      Tutorial Describing the Technology and Matters in Issue. If the parties and the

      Court believe that a tutorial on the technology at issue in the new claims that are asserted would


                                                        -6-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 7 of 13 PageID #: 12174

  Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 7 of 13 PagelD #: 12157




      be helpful, the parties may provide the Court with a tutorial on the technology at issue by

      January 18, 2021. To the extent the parties provide a technology tutorial, each party may

      submit a videotape/CD of not more than 30 minutes. The parties may choose to present the

      tutorial in person. In either event, the tutorial should focus on the technology in issue and should

      not be used to argue the parties ' claim construction contentions. If the parties choose to file

      videotapes/CDs, they should be filed under seal as part of the Court' s file, subject to any

      protective order in effect. Each party may comment, in writing (in no more than 5 pages) on the

      opposing party's videotape/CD tutorial. Any such comment shall be filed within five (5) days of

      submission of the videotapes/CDs. As to the format selected, the parties should confirm the

      Court's technical abilities to access the information contained in the tutorial.

             9.      Case Dispositive Motions.

                     (a)     No early motions without leave. All case-dispositive motions and the

      opening briefs and affidavits supporting such motions shall be served and filed on or before

      October 29, 2021. No case dispositive motion under Rule 56 may be filed more than ten days

      before the above date without leave of the Court.        All opposition briefs to case dispositive

      motions and affidavits supporting such motions shall be served and filed on or before November

      12, 2021. All reply briefs to case dispositive motions and affidavits supporting such motions

      shall be served and filed on or before November 19, 2021.

                     (b)     Motions to be Filed Separately. A party shall not combine into a single

      motion multiple motions that rely in whole or in part on different facts.

                     (c)     Word Limits Combined with Daubert Motion Word Limits. Each party is

      permitted to file as many case dispositive motions as desired; provided, however, that each side

      will be limited to a combined total of 10,000 words for all opening briefs, a combined total of


                                                      -7-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 8 of 13 PageID #: 12175

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 8 of 13 PagelD #: 12158




      10,000 words for all answering briefs, and a combined total of 5,000 words for all reply briefs

      regardless of the number of case dispositive motions that are filed. In the event that a party files,

      in addition to case dispositive motions, a Daubert motion to exclude or preclude all or any

      portion of an expert's testimony, the total amount of words permitted for all case dispositive and

      Daubert motions shall be increased for each side to 12,500 words for all opening briefs, 12,500

      words for all answering briefs, and 6,250 words for all reply briefs for each side. The text for

      each brief shall be 14-point and in a Times New Roman or a similar typeface. Each brief must

      include a certification by counsel that the brief complies with the type and number limitations set

      forth above. The person who prepares the certification may rely on the word count of the word-

      processing system used to prepare the brief.

                     (d)     Concise Statement of Facts Requirement.          Any motion for summary

      judgment shall be accompanied by a separate concise statement detailing each material fact as to

      which the moving party contends that there are no genuine issues to be tried that are essential for

      the Court's determination of the summary judgment motion (not the entire case). 5 A party must

      submit a separate concise statement of facts for each summary judgment motion. Any party who

      opposes the motion shall file and serve with its opposing papers a separate document containing

      a single concise statement that admits or disputes the facts set forth in the moving party's concise

      statement, as well as sets forth all material facts as to which it is contended there exists a genuine

      issue necessary to be litigated.

                     (e)     Focus of the Concise Statement. When preparing the separate concise

      statement, a party shall reference only the material facts that are absolutely necessary for the


      5
          The party must detail each material fact in its concise statement of facts. The concise
      statements of facts play an important gatekeeping role in the Court's consideration of summary
      judgment motions.
                                                      -8-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 9 of 13 PageID #: 12176

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 9 of 13 PagelD #: 12159




      Court to determine the limited issues presented in the motion for summary judgment (an no

      others), and each reference shall contain a citation to a particular affidavit, deposition, or other

      document that supports the party's interpretation of the material fact. Documents referenced in

      the concise statement may, but need not, be filed in their entirety if a party concludes that the full

      context would be helpful to the Court (e.g. , a deposition miniscript with an index stating what

      pages may contain key words may often be useful). The concise statement shall particularly

      identify the page and portion of the page of the document referenced. The document referred to

      shall have relevant portions highlighted or otherwise emphasized. The parties may extract and

      highlight the relevant portions of each referenced document, but they shall ensure that enough of

      a document is attached to put the matter in context.         If a party determines that an entire

      deposition transcript should be submitted, the party should consider whether a miniscript would

      be preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms

      appearing in the transcript must be included, if it exists. When multiple pages from a single

      document are submitted, the pages shall be ground in a single exhibit. Concise statements shall

      comply with Judge Connolly's procedures regarding pinpoint citations and hard copies.

                     (f)     Word Limits for Concise Statement. The concise statement in support of

      or in opposition to a motion for summary judgment shall be no longer than 1,750 words. The

      text for each statement shall be 14-point and in Times New Roman or a similar typeface. Each

      statement must include a certification by counsel that the statement complies with the type and

      number limitations set forth above. The person who prepares the certification may rely on the

      word count of the word-processing system used to prepare the statement.




                                                      -9-
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 10 of 13 PageID #: 12177

  Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 10 of 13 PagelD #: 12160




                      (g)     Affidavits and Declarations. Affidavits or declarations setting forth facts

      and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to the

      concise statement (i.e., not briefs).

                      (h)     Scope of Judicial Review.          When resolving motions for summary

      judgement, the Court shall have no independent duty to search and consider any part of the

      record not otherwise referenced in the separate concise statements of the parties. Further, the

      Court shall have no independent duty to review exhibits in their entirety, but rather will review

      only those portions of the exhibits specifically identified in the concise statements. Material

      facts set forth in the moving party's concise statement will be deemed admitted unless

      controverted by a separate concise statement of the opposing party.

              10.     Claim Construction. The parties previously conducted claim construction

      proceedings with respect to U.S. Patent Nos. 9,626,688; 9,639,853; 9,953,335; 9,965,769; and

      10,140,625; the Court issued a Report & Recommendation (D.I. 161); and the parties' objections

      are currently pending (D.I. 170, 171, 192, 193).          On October 12, 2020, 6 the parties shall

      exchange a list of the claim term(s)/phrase(s) from the newly added patents that the parties

      believe need construction, along with the proposed claim construction of those term(s)/phrase(s).

      This document will not be filed with the court. Subsequent to exchanging that list, the parties

      will meet and confer to prepare a Joint Claim Construction Chart to be submitted on October 26,

      2020.    The parties' Joint Claim Construction Chart should identify for the Court the

      term(s)/phrase(s) of the claim(s) in issue from the newly added patents, and should include each

      6
         Honey. le the extent any of the earlier dates tha:t adjYst based 08 the tiffling gf i;,arti~lar
      events ce£1Jlt iR a deadline that approaches m is later tRa-n tRis date (Md Ehe sttbse<:1ue0t dat~,
      sJ,U.:b as tbose r:egardiog claim coostructiao), the parties shall meet and confer ifl. geed faith-to
      a.ci,µ1:at this aate and tRe :follGwiag date:. ai. m~' be a1313rer,riatc in the situation. ft:MN. For• he
      ~a&QA& set forth io rbe accompanying letter, RM~T does not believe Honey's p1uposed addition i::i
      ~             - 1 ) ~ ~laMI ~ & , A ,..-,,.'\ ~ t \ S itt ~ <,f-A,116 l'"-11cdt~ '-'•'ti--     4wfjc,~
          ~hciuld. ,.,.d M.a~- ~          ~,r          ~~~ 4 1 r , ~ ~ + u ~ .
              ~~ ~              •"•w       /J,-.t,/ ,,.,~ 6'(>·.. J. U&. +ck...,../"-cf.t ,s MJ,·"d ... ~ ..
              ~             .... ~w~fJ PtJ~kaef,11o4e..
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 11 of 13 PageID #: 12178

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 11 of 13 PagelD #: 12161




       party's proposed construction of the disputed claim language with citation(s) only to the intrinsic

       evidence in support of their respective proposed constructions. A copy of the patent(s) in issue

       as well as those portions of the intrinsic record relied upon shall be submitted with this Joint

       Claim Construction Chart. In this joint submission, the parties shall not provide argument.                    {B\
                                                                 ,,J,.u
         <H.c. ...,..,114fou i c.1-,,""' -4,c.,a....._ II,~ c.,,.s'1o1&.cl. L,_...t.,;,,,.,f~ hr» /IUIL 'iJM;, '1JA:J• ~.
               Counsel must identify any claim language that will have a meaning to a person of

       ordinary skill in the art that differs from the ordinary meaning. Any language not so identified

      will be construed according to its ordinary dictionary meaning.

              The party asserting infringement shall serve, but not file, its opening brief, not to exceed

       20 pages on November 9, 2020. The party defending against infringement shall serve, but not

       file, its answering brief, not to exceed 30 pages on December 4, 2020. The party asserting

       infringement shall serve, but not file, its reply brief, not to exceed 20 pages, on December 21,

       2020. The party defending against infringement shall serve, but not file, its sur-reply brief, not to

       exceed 10 pages, on January 11, 2021.

              No later than January 18, 2021, the parties shall file a Joint Claim Construction Brief, by

       copying and pasting their untiled briefs into one brief, with their positions on each claim term in

       sequential order, in substantially the form below:

                      Joint Claim Construction Brief

       I.     Agreed-upon Constructions

       II.    Disputed Constructions

              A       [Term 1]

                      1.      Plaintiffs Opening Position
                      2.      Defendant's Answering Position
                      3.      Plaintiff's Reply Position
                      4.      Defendant's Sur-Reply Position

              The above format shall be followed for each claim term in dispute.

                                                       - 11 -
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 12 of 13 PageID #: 12179

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 12 of 13 PagelD #: 12162




               The parties need not include any general summaries of the law relating to claim

       construction. If there are any materials that would be submitted in an appendix, the parties shall

       submit them in a Joint Appendix.

                11.    Hearing on Claim Construction. Beginning at         4':4o 4-M on lauuagr!February
      ::L,   2021, the Court will hear evidence and argument on claim construction aeii sw.AuBary

      jm.igmeAt tt\"1""    ~IMMal~~;J,. 1"~ll'lt. /.J~                  ~C-,Mll, 4Md c,.,q, ,ul--
              tL"\s~,,c.cL ,..   tJvcf!,c.. ~1:1... ~ b .r       ,a..   t''f~Po.L {\~
               12.     Applications by Motion. Except as otherwise specified herein, any application to

       the Court shall be by written motion filed with the Clerk. · Counsel shall deliver copies of papers

       or correspondence to Chambers per the Court's directives. Any non-dispositive motion should

       contain the statement required by Local Rule 7 .1.1.
                                                  ,.,.4.&d...
               13 .    Pretrial Conference. On ¥elJFueu "2.. , 2022, the Court will hold a Final Pretrial

       Conference in Chambers with counsel beginning at ?,a,., P,l.l. • The parties shall file a joint

       proposed pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on

      ~~~•c.. :!!.'Jµlllli•~!!l#m:._ [21 days before the Pretrial Conference]. Unless otherwise ordered by the

       Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

       preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

       Judge Connolly's procedures regarding pinpoint citations and hard copies.

               14.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

       requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

       be limited to five (5) in limine requests, unless otherwise permitted by the Court. Each in limine

       request and any response shall contain the authorities relied upon; each in limine request may be

       supported by a maximum of three pages of argument and may be opposed by a maximum of

       three pages of argument, and the party making the in limine request may add a maximum of one


                                                        - 12 -
Case 1:18-cv-00937-CFC-MPT Document 258 Filed 07/29/20 Page 13 of 13 PageID #: 12180

   Case 1:18-cv-00937-CFC-MPT Document 257 Filed 06/26/20 Page 13 of 13 PagelD # : 12163




       additional page in reply in support of its request.      If more than one party is supporting or

       opposing an in limine request, such support or opposition shall be combined in a single three-

       page submission (and, if the moving party, a single one-page reply). No separate briefing shall

       be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine

       shall comply with Judge Connolly's procedures regarding pinpoint citations and hard copies.

              15.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

       tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.2 the parties should file (i) proposed

      voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

       forms no later than 5:00 p.m. on   Ji;.b.1,   b.lci2     [21 days before the Pretrial Conference].

      The parties shall submit simultaneously with filing each of the foregoing four documents in

      Word format to cfc civil@ded.uscourts.gov.

              16.     Trial. This matter is scheduled for a 5-to-7-day jury trial beginning at 8:30 a.m.
             ~c.L .~
      on i:1t~r11ary li: 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is

       submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

      will be timed, as counsel will be allocated a total number of hours in which to present their

       respective cases.

              15.     ADR Process. The referral to Magistrate Judge Sherry R. Fallon for mediation

       remains in place.




                                                       - 13 -
